Citation Nr: 0029045	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right leg, with healed fracture of the 
tibia, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the left foot, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for post traumatic stress disorder.  
Increased ratings for his residuals of gunshot wounds to the 
right leg and left foot were also denied within the same 
rating decision.  The veteran responded with a February 1996 
notice of disagreement, initiating this appeal.  He was sent 
a May 1996 statement of the case, and responded with a July 
1996 VA Form 9, perfecting his appeal.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased ratings for post traumatic stress 
disorder and residuals of gunshot wounds to the right leg and 
left foot.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  This duty 
includes affording the veteran a thorough and contemporaneous 
medical examination whenever, as in the present case, the 
medical record is inadequate for ratings purposes.  Pond v. 
West, 12 Vet. App. 341 (1999).  

In compliance with the VA's duty to assist the veteran, the 
RO scheduled him for various medical examinations in December 
1996; however, he failed to report for his scheduled 
examinations, and neither the veteran nor his representative 
have provided an explanation for his absence.  The veteran is 
reminded that the duty to assist "is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The burden rests on the veteran to keep the VA apprised as to 
his whereabouts, and the VA is not required "to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262, 264 (1993).

When a claimant fails to report, without good cause, for a 
necessary VA medical examination, his claim may be decided on 
the basis of the evidence of record, or summarily denied, 
depending on the nature of the claim.  38 C.F.R. § 3.655 
(1999).  

In the present case, however, the supplemental statement of 
the case does not refer to 38 C.F.R. § 3.655 (1999), and the 
claims folder includes no indication that the RO attempted to 
give the veteran notice of the provisions of  38 C.F.R. 
§ 3.655 (1999) and the consequences of failing to report for 
a scheduled examination.  The record reveals that the veteran 
has moved on several occasions during the pendency of this 
appeal, and he has been homeless at least some of the time, 
based on the August 1995 VA hospitalization report.  Thus, it 
is not clear either that the veteran received notification of 
his examination dates, or that his failure to report for 
examination was without good cause.  The veteran should be 
afforded another opportunity to present for examination, and 
he must be notified of the provisions of 38 C.F.R. § 3.655 
and the consequences of a failure to appear.  

As is noted in the introduction, this appeal arises in part 
from the assignment of an initial rating for the veteran's 
post traumatic stress disorder.  In such cases, the U. S. 
Court of Appeals for Veterans Claims (Court) has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim for an increased initial 
rating for post traumatic stress disorder, the RO must 
determine whether a staged rating is indicated by the 
evidence for any period of the veteran's pending claim.  
38 U.S.C.A. §§ 3.400, 3.500, 4.29, 4.30 (1999).  

Also, as the RO has already noted, the provisions of the 
rating schedule for determining the disability evaluations 
for mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Because the veteran's claim was commenced 
prior to the November 1996 regulatory changes, he must be 
afforded consideration of his claim in light of both the old 
and the new rating criteria.  Id.  However, revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the veteran's service connected residuals of gunshot wounds 
to the left foot and right leg are musculoskeletal in nature, 
the RO must considered the applicability of the Court's 
DeLuca pronouncements in considering these disabilities.  

Therefore, in light of the above, his appeal is remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
his service connected post traumatic 
stress disorder.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the provisions of 38 C.F.R. 
§ 3.655 and the consequences of a failure 
to appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The findings of 
the psychiatrist must address the 
presence or absence of the specific 
criteria set forth in the rating schedule 
and, if present, the frequency and/or 
degree(s) of severity thereof.  The 
examiner should identify diagnostically 
all psychiatric symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected post 
traumatic stress disorder, and render an 
opinion for the record as to the degree 
to which specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner must address the presence or 
absence of each of the following 
criteria: 

a.  depressed mood
b.  anxiety
c.  suspiciousness
d.  panic attacks (weekly or less often)
e.  chronic sleep impairment
f.  mild memory loss (such as forgetting 
names, direction, recent events)
g.  flattened affect
h.  circumstantial, circumlocutory, or 
stereotyped speech
i.  panic attacks more than once a week
j.  difficulty in understanding complex 
commands
k.  impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks)
l.  impaired judgment
m.  impaired abstract thinking
n.  disturbances of motivation and mood
o.  difficulty in establishing and 
maintaining effective work and social 
relationships
p.  suicidal ideation
q.  obsessive rituals which interfere 
with routine activities
r.  speech intermittently illogical, 
obscure, or irrelevant
s.  near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively
t.  impaired impulse control (such as 
unprovoked irritability with periods of 
violence)
u.  spatial disorientation
v.  neglect of personal appearance and 
hygiene
w.  difficulty in adapting to stressful 
circumstances (including work or a work-
like setting)
x.  inability to establish and maintain 
effective relationships
y.  gross impairment in thought processes 
or communication
z.  persistent delusions or 
hallucinations
aa.  grossly inappropriate behavior
bb.  persistent danger of hurting self or 
others
cc.  intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene)
dd.  disorientation to time or place 
ee.  memory loss for names of close 
relatives, own occupation, or own name

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected psychiatric disability.  
It is imperative that the physician 
explain the significance of the numerical 
code assigned in order to assist the RO 
and the Board to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  A complete rationale 
for any opinion expressed must be 
provided.  

4.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service connected residuals of gunshot 
wounds to the right leg and left foot.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner should evaluate each of the 
right leg and left foot disabilities for 
which the veteran has been awarded 
service connection, and indicate the 
degree of impairment resulting thereto.  
Regarding the veteran's left foot injury, 
the examiner should address the following 
questions:  
a.  What muscles or groups of muscles 
have been residually impaired by the 
veteran's gunshot wound to the left foot?  
b.  For each impaired muscle or muscle 
group, is the veteran's impairment 
severe, moderately severe, moderate, or 
slight?  

Regarding the veteran's right leg injury, 
the examiner should address the following 
questions:
a.  What muscles or groups of muscles 
have been residually impaired by the 
veteran's gunshot wound to the right 
thigh?  
b.  For each impaired muscle or muscle 
group, is the veteran's impairment 
severe, moderately severe, moderate, or 
slight?  
c.  Does the veteran's healed fracture of 
the right tibia result in any current 
impairment?  
d.  If the answer to the above question 
is yes, is the fracture of the right 
tibia characterized by malunion or non-
union of the bone, and is the resulting 
impairment marked, moderate, or slight in 
degree?  
The medical basis for all opinions 
expressed should be indicated.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran in any way, 
he and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



